TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-11-00305-CR


Alan D. Peeks, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. D-1-DC-10-203505, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Alan D. Peeks seeks to appeal an agreed order adjudging him incompetent to stand
trial on a motion to revoke community supervision.  The pro se notice of appeal was not timely filed. 
See Tex. R. App. P. 26.2.  The record also reflects that the motion to revoke has been dismissed.  See
Tex. Code Crim. Proc. Ann. art. 46B.078 (West Supp. 2010).
The appeal is dismissed.

				__________________________________________
				J. Woodfin Jones, Chief Justice
Before Chief Justices Jones, Justices Henson and Goodwin
Dismissed for Want of Jurisdiction
Filed:   June 9, 2011
Do Not Publish